Citation Nr: 1025432	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent from 
November 10, 2004 and in excess of 20 percent from November 8, 
2007 for service-connected status-post thoracolumbar strain with 
degenerative arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1991.  He had subsequent National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision by which the RO granted service 
connection for the disability on appeal.  The Veteran is 
contesting the initial disability ratings assigned.

In April 2010, the Veteran testified at a hearing before the 
undersigned via video teleconference.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

This case is being remanded in order to ensure that the record is 
complete as well as for a VA orthopedic examination, as the 
Veteran has indicated that his service-connected disability has 
worsened since it was last comprehensively evaluated in November 
2007.  At the hearing in April 2010, he testified that the 
symptoms related to his back condition had gotten worse since the 
last examination.  He stated that he had received treatment for 
conditions including his back at the VA in Fayetteville a week 
prior to the hearing.  He also indicated that he had received 
treatment from other VA facilities since 2007.  

In order to ensure that all VA treatment records are available to 
the Board, the RO must request all VA clinical records from of 
Denver VA Medical Center (MC) dated from January 2007 to the 
present.  Also, VA clinical records from the Winston-Salem VA 
Outpatient Clinic, Fayetteville VAMC, Durham VAMC, and the 
Raleigh VA Community Based Outpatient Clinic dated from January 
2007 to the present must be added to the record.

Next, the RO must schedule a VA orthopedic examination so that 
the Board has a clear picture of the current state of the 
Veteran's service-connected thoracolumbar disability.  The 
examination instructions are contained below.

Furthermore, the Board observes that the arguments advanced by 
the Veteran in his substantive appeal in support of the present 
claim essentially raise the issue of entitlement to a total 
rating based on individual unemployability (TDIU) due to his 
service-connected disabilities.  Such an issue has not been 
adjudicated by the RO, nor developed for appellate consideration 
at this time.  However, in Rice v. Shinseki, 22 Vet. App. 447 
(2009) it was held that a claim for TDIU was part of an increased 
rating issue when such claim is raised by the record.  As such, 
it must be adjudicated by the RO prior to appellate 
consideration.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Associate with the claims file Denver 
VAMC, Fayetteville VAMC, Durham VAMC, 
Winston-Salem VA Outpatient Clinic, and 
Raleigh VA Community Based Outpatient Clinic 
dated from January 2007 to the present.  

2.  Schedule a VA orthopedic examination to 
determine the current severity of the 
Veteran's service-connected status-post 
thoracolumbar strain with degenerative 
arthritis.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  In the 
report, the examiner must indicate whether 
the claims file was reviewed.  All necessary 
testing should be accomplished.  Range of 
motion testing of the thoracolumbar spine 
must be performed.  The examiner should 
indicated whether there is any ankylosis of 
the thoracolumbar spine and, if so, whether 
it is favorable or unfavorable.

All symptoms should be described in detail; 
the examiner in this regard should identify 
any objective evidence of pain or functional 
loss due to pain associated with the service-
connected disability.  The examiner should be 
requested to provide an opinion as to the 
extent that low back pain limits the 
Veteran's functional ability.  The examiner 
should also be requested to determine 
whether, and to what extent, the low back 
exhibits weakened movement, excess 
fatigability, or incoordination.  The 
examiner should comment upon the impact, if 
any, of the thoracolumbar disability upon the 
Veteran's ability to maintain employment.  A 
rationale for all conclusions must be 
provided.  

3.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for response 
thereto.

4.  The RO should adjudicate the issue of 
entitlement to a total rating based on 
individual unemployability (TDIU) due to a 
service- connected disabilities.  Notice of the 
determination and the Veteran's appellate rights 
should be provided to the Veteran.  Only if an 
appeal is completed as to this matter should the 
issue be returned to the Board for appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


